
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 68
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2010
			Mr. Schumer submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative postage stamp
		  honoring civil rights workers Andrew Goodman, James Chaney, and Michael
		  Schwerner, and the “Freedom Summer” of 1964, and that the Citizens' Stamp
		  Advisory Committee should recommend to the Postmaster General that such a stamp
		  be issued. 
	
	
		Whereas “Freedom Summer” was a campaign in Mississippi to
			 register African-American voters during the summer of 1964;
		Whereas in 1964, most Black voters were disenfranchised by
			 law or practice in Mississippi;
		Whereas this voting rights initiative was led by the
			 Student Nonviolent Coordinating Committee (SNCC), with the support of the
			 Council of Federated Organizations (COFO), which included the National
			 Association for the Advancement of Colored People (NAACP), the Congress of
			 Racial Equality (CORE), and the Southern Christian Leadership Conference
			 (SCLC);
		Whereas thousands of students and activists participated
			 in two-week orientation sessions in preparation for the voter registration
			 drive in Mississippi;
		Whereas in 1962, at 6.7 percent of the State’s Black
			 population, Mississippi had one of the lowest percentages of Black registered
			 voters in the country;
		Whereas three civil rights volunteers lost their lives in
			 their attempts to secure voting rights for Blacks;
		Whereas Andrew Goodman was a White 20-year-old
			 anthropology major from Queens College who volunteered for the Freedom
			 Summer project;
		Whereas James Chaney was a 21-year-old African-American
			 from Meridian, Mississippi, who became a civil rights activist, joining the
			 Congress of Racial Equality (CORE) in 1963 to work on voter registration and
			 education;
		Whereas Michael “Mickey” Schwerner was a 24-year-old White
			 man from Brooklyn, New York, who was a CORE field secretary in Mississippi and
			 a veteran of the civil rights movement;
		Whereas on the morning of June 21, 1964, the three men
			 left the CORE office in Meridian, Mississippi, and set out for Longdale,
			 Mississippi, where they were to investigate the recent burning of the Mount
			 Zion Methodist Church, a Black church that had been functioning as a Freedom
			 School for education and voter registration;
		Whereas the three civil rights workers were beaten, shot,
			 and killed by members of the Ku Klux Klan;
		Whereas the national uproar in response to these brave
			 men’s deaths helped raise the political capital necessary to bring about
			 passage of the Voting Rights Act of 1965; and
		Whereas Andrew Goodman, James Chaney, and Michael
			 Schwerner’s story will be told to millions of Americans and their bravery will
			 continue to inspire generations to come through the issuance of a commemorative
			 postage stamp: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)a commemorative postage stamp should be
			 issued by the United States Postal Service honoring civil rights workers Andrew
			 Goodman, James Chaney, and Michael Schwerner, and the “Freedom Summer” of
			 1964;
			(2)the stamp honoring these three men should
			 be based upon the Congress of Racial Equality (CORE) poster from 1964, which
			 was created by Danny Lyon, a prominent photographer of the Civil Rights
			 movement; and
			(3)the Citizens' Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
			
